Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural History
This is a final Office action that addresses U.S. Application No. 12/753,261 issuing as U.S. Patent No. 8,670,781 B2 to Kim et al. (hereinafter "Kim") on March 11, 2014.  Based upon review of the Kim application, the application was filed on April 2, 2010, claiming foreign priority to Korean Patent Application No. 10-2009-0083187, filed on March 3, 2011.  
The Kim patent issued with original claims 1-31.  
A preliminary amendment was filed concurrently with the present continuation reissue application on May 19, 2014, which added new claims 32-59.  
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Kim patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
	A non-final Office action was mailed April 6, 2018 rejecting 1-46 and withdrawing claims 47-59 as directed to a non-elected invention.
	The Applicant responded by filing an amendment on August 6, 2018 along with accompanying arguments.  
A final Office action was mailed July 9, 2019 rejecting claims 1-46 and finalizing the withdrawal of claims 47-59 as directed to a non-elected invention.  Thus, claims 1-46 are pending.

A non-final Office action was mailed October 22, 2010 rejecting 1-46.
The Applicant responded by filing an amendment and accompanying arguments on January 22, 2021 (hereinafter the “Amendment”).  
	The Amendment and accompanying arguments have been duly considered, but are moot in view of (and addressed by) the new grounds of rejection set forth below , where the new grounds of rejection is necessitated by the Amendment to the claims. 
















Objection to the Amendment
The Amendment, filed January 22, 2021 (the “Amendment”) has been reviewed. The Amendment does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(c).	
Applicant is also notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c),
“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”

The “Statement of Status and Support for All Changes to the Claims” on page 13 of the Amendment does not show the specific teachings to the specific amended limitations of the claims. While the Applicant does show specific teachings for specific limitations regarding the “receiving, from the first service provider . . . “ limitations, the Amendment does not specifically address the other limitations introduced by the Amendment into the independent claims nor the new independent and dependent claims.  Applicant merely states what claims were amended and support can be found within a list of citations to the specification (e.g., Amendment, p. 13) without any mapping to specific sections of the specification to show support for the specific amendments. As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation, 
Example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

	










Claim Rejections - 35 USC § 112, 2nd Paragraph (Indefiniteness)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 18, which is illustrative, recites “the first service provider being associated with a first location” and subsequently “receive, from the first service provider, the first location which is current location information of the first service provider in real-time.”  It is unclear whether the term “first service provider” refers to a provider of the routing service or to a vehicle associated with the first service provider (e.g., the taxicab of a taxi company).  Before the present amendment, the term could have been reasonably interpreted to mean the  provider of the service, such as computer services associated with the taxi company itself (e.g., the company’s central server).  However, as discussed above, the claims as presently amended recite the location information, which is the real time location of the service provider, is received from the service provider.  Thus, “first service provider” appears presently to encompass a vehicle in which real-time location is tracked (e.g., the taxi cab itself).  However, the claims as presently amended also recite that the location information is received from the first  service provider.  The specification of the Kim patent discloses no embodiment where location information is received by the user from a taxi cab.  Rather, the location information is received (transmitted from) a centralized, stationary service provider (see, e.g., Fig. 7, server 700 and telematics 
Illustrative, independent claim 18 also recites receiving “the first location which is current location information of the first service provider in real-time.”  The term “current” and “real-time” are terms of degree made further ambiguous by their co-usage together.  For example, how could the location information be “current,” but not “real-time” and vice versa?    The specification of the Kim patent provides no guidance as to how to ascertain the degree of these terms when they are used together to describe the same location information.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
As discussed above in the indefiniteness rejection, and as the claims can best be understood, the, “first service provider” language in context of the newly amended claim language appears to be interpreted as a vehicle in which real-time location is tracked (e.g., the taxi cab itself).  However, the claims as presently amended also recite that the location information is received from the first  service provider.  The specification of the Kim patent discloses no embodiment where location information is received by the user from a taxi cab.  Rather, the location information is received (transmitted from) a centralized, stationary service provider (see, e.g., Fig. 7, server 700 and telematics terminal 200).   As discussed above concerning the objection to the Amendment, the Patent Owner has not specifically mapped written description support to any specific claim limitations.  
The Examiner has reviewed the specification, but has not found where the written description clearly, unequivocally and separately discloses the newly claimed invention of a user’s device receiving location information from a taxi cab rather than from a central server.
Further regarding claims 18-29 and 33-46, independent claim 18, which is illustrative, recites a “controller” performing substantially all the may specific functions recited in the claims.  Although means-plus-function was not deemed to be invoked by the term “controller” (as discussed in the prior Office actions), the specification still must clearly and unequivocally support the many functions specifically performed by the controller as recited in a separate invention.  As discussed above concerning the objection to the Amendment, the Patent Owner has not specifically mapped written description support to any specific claim limitations.  


35 U.S.C. 251, New Matter
Claims 1-46 are rejected under 35 U.S.C. 251  as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is described in the 35 U.S.C. 112, 1st paragraph rejection above.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10, 17-24, 31-37 and 39-46, as best they can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2004/0076280 A1 to Ando et al. (hereinafter “Ando”), of record.




claim 18,

A mobile terminal comprising:

an input unit configured to receive input from a user; a communication unit configured to communicate across a wireless network; a display;
	
Ando teaches a mobile user terminal, where the mobile user terminal, as illustrated, comprises an input unit (keypad) and a display, where the mobile user terminal communicates across a wireless network.  Figs. 1, 2 and Figs. 7A-8D.  Additionally, the mobile terminal comprises a communication unit (user-side transmission and reception function 31).  Fig. 3. 

and a controller configured to
Ando teaches that the mobile user terminal is in the form of a personal digital assistant (PDA) (paragraph 50), thus the PDA inherently comprises a controller to control the digital assistant functions.

display, on the display, information associated with multiple service providers that are arranged in a predetermined order;

after displaying the information associated with the multiple service providers, receive, from the input unit, an indication of a user selection associated with a first service provider of the multiple service providers, the first service provider being associated with a first location

Ando teaches displaying the information associated with the multiple service providers (taxi service).  Fig. 7B is reproduced below:


    PNG
    media_image2.png
    548
    334
    media_image2.png
    Greyscale


As illustrated, Ando teaches displaying information (e.g., basic fee, fee restrictions) associated with multiple service providers (taxi services).  The information is also arranged in a predetermined order, specifically the taxi company and their basic fee information.  Moreover, the underlying data is retrieved and displayed in the predetermined order it resides in the database (i.e., first in database, first on list).  Paragraph 56.
As further illustrated in Figs. 7C and 7D, which are reproduced below, after displaying the above information, an input is received from the user selecting a first service provider (taxi service), the first service provider (taxi service) being associated with a first location corresponding to the service's taxi cab.

    PNG
    media_image3.png
    529
    671
    media_image3.png
    Greyscale


Note that the selection of the desired taxi service may be via data communication rather than via a telephone call.  Paragraph 42.

determine a second location, the second location being associated with the user

The location of the user (second location associated with the user) is determined by GPS and sent to the mediation system.   Paragraphs 42 and 51.

send, with the communication unit and to the first service provider, a destination of the user, a service request and the determined second location associated with the user

The information mediating device, after receiving the user selections, presents to the first service provider (selected taxi service) a destination of the user (pick-up location), server request (e.g., pick-up time), and second location of the user (GPS location).  Paragraphs 13, 14, 34, 42 and 45.

receive, from the first service provider and with the communication unit, information that is to be used by the first service provider and that is regarding an association between the first and second locations

Ando teaches receiving from the first service provider (selected taxi service) at the mobile terminal comprising the communication unit the route the taxi is taking from the second location (location of the taxi) to the first location (location of the user) as illustrated by Fig. 8D, which is reproduced below.  See also Paragraph 62.
                    
    PNG
    media_image4.png
    511
    323
    media_image4.png
    Greyscale


match, with a map on the user device, the information regarding the association between the first and second locations; and

render, on the display, the map matched with the information regarding the association between the first and second locations

As illustrated in Fig. 8D (reproduced above), information regarding the association between the first and second locations (route) is matched to a street map for display (rendering).


wherein
the information regarding the association between the first and second locations is a route between the first and second locations to be used by the first service provider, 
and wherein matching the information regarding the association between the first and second locations with a map on the user device comprises matching the route between the first and second locations to be used by the first service provider with a map on the user device;

receive, from the first service provider, the first location which is current location information of the first server provider in real-time; and 

display the first location, the second location, and the route between the first and second locations on the map on the user device, simultaneously

As discussed above, the “information . . .” is a route between the first and second location (i.e., route from the taxi to the user).  Fig. 8D (reproduced above) illustrates the rendering of a street map matched to the “information . . .” (route).
Also as discussed above in reference to Fig. 7D (which is reproduced again below), the first service provider (taxi service) is associated with a first time location corresponding to the service's taxicab and displayed on the map.  The location information of the taxi and user is real-time.  Paragraph 59.  Thus, the first real-time location information of the taxi (first service provider_ (e.g., Fig. 7D) is received at the user’s device.
                   
    PNG
    media_image5.png
    523
    329
    media_image5.png
    Greyscale


The claims as broadly recited encompass the current location of the taxi converging onto the same location as the predetermined pickup route that taxi will follow, which Ando teaches:

                                
    PNG
    media_image4.png
    511
    323
    media_image4.png
    Greyscale


FIG. 8D illustrates a screen indicating a route, along which the taxi travels to a passenger's location and informing the passenger of an 
appropriate waiting location.  It is conceivable that if just the intersection 
for waiting is provided, the passenger may not understand which corner of the 
intersection the passenger should wait at. In order to avoid such a situation, 
the passenger is given an appropriate corner location and so can surely and 
efficiently meet the taxi.  Also, a desired taxi can be readily looked for by 
making the present service open to members and customizing a configuration of a 
screen for each passenger.

Paragraphs 60 and 61.
	
	Thus, the taxicab will perform the predetermined pickup route designated in Fig. 8D and thus at some point in time would inherently travel to the taxi location (along the predetermined route) as shown Fig. 8D and taught in paragraphs 60 and 61 (“a route, along which the taxi travels to a 
	Regardless, to one of ordinary skill in the art at the time the invention was made, it would have been obvious that, because the taxicab approaches the user along a predetermined pickup route, the current location of the taxi would have obviously converged onto the displayed location along that pickup route, thus resulting in the simultaneous real-time display of the taxicab’s current position, the route to the user and the user’s location.
	Thus, Ando inherently and obviously teaches the simultaneous display of the current first location, the second location, and the route between the first and second locations on a map on the user’s device.

Independent claims 1 and 32 differs substantively from claim 18 in that claims 1 and 32 recite a method whose steps perform functions equivalent to the functions performed by the mobile terminal components of claim 18.  Additionally, claim 32 is merely broader than claim 1 in that it omits the “a map stored on the user device” limitation.  Thus, see the claim 18 rejection for further details.

Independent claim 33 is merely broader than claim 18 in that it omits the “a map stored on the user device” limitation.  Thus, see the claim 18 rejection for further details.

Regarding claims 2 and 5, the request for service is a request for taxi service as discussed in the claim 18 rejection above.

Regarding claim 3, the map (Fig. 7D) indicates the current location of the taxi.

Regarding claims 4, 17, 20, 31, 36 and 37, the service providers indicate the fare (Fig. 7B), from which the user can determine the lowest expected fare.

Regarding claims 6, 7, 19, 21, 22, 23, 34 and 39, see the claim 18 rejection above.

Regarding claims 8 and 45, as discussed in the claim 18 rejection above, the user’s desired pickup location is also determined.  

Regarding claims 9 and 24, as discussed in the claim 18 rejection above, the user can enter the desired pickup location.

Regarding claims 10, 42-44 and 46 see Fig. 8C.

Regarding claims 35, 40 and 41, see paragraphs 14 and 45.

Claims 11-15 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando as applied to the respective parent claims above, and further in view of US Patent Application Publication No. 2002/0034292 A1 to Tuoriniemi et al. (hereinafter "Tuoriniemi"), of record.
Ando fails to teach that the selection is a request for an emergency responder including an ambulance, which can be construed as a request for a substitute driver.
However, Tuoriniemi teaches of a similar taxi dispatch system (abstract) that allows the user to request 911 services, in which case an ambulance (substitute driver) is dispatched, where ambulance transportation would be door-to-door delivery.  Paragraphs 76-79.

Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add the request of ambulance (substitute driver) door-to-door delivery as taught by the taxi dispatch system of Tuoriniemi to the taxi dispatch system of Ando.

Claims 16, 29, 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando as applied to the respective parent claims above, and further in view of US Patent Application Publication No. 2009/0313077 A1 to Wheeler, IV (hereinafter "Wheeler"), of record.
Ando fails to teach displaying the service provider having a highest start rating. 
However, Wheeler teaches of a similar taxi dispatch system (paragraphs 9, 10) that displays the taxi services (service providers) with the highest ratings (Fig. 6B and paragraph 52), which is functionally equivalent to the recited "star" ratings.
The suggestion/motivation for adding the teachings of Wheeler would have been to alleviate recognized shortcomings in the taxi dispatch system prior by art, where the “passenger is expected to enter the text taxi without so much as knowing the . . . level of service that might be expected” thereby increasing  the user-friendliness and versatility of the taxi dispatch system.  Wheeler, paragraph 5.
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add the display of ratings as taught by the taxi dispatch system of Wheeler to the taxi dispatch system of Ando.



Response to Arguments
	The Applicant’s arguments have been duly considered, but are moot in view of (and addressed by) the new grounds of rejection set forth above as necessitated by the Applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is 571-272-7538.  The examiner can normally be reached 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:	
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:  /DAVID E ENGLAND/                     Primary Examiner, Art Unit 3992                                                                                                                                                                                   	
/M.F/Supervisory Patent Examiner, Art Unit 3992